EXHIBIT 10.2

 

NON-EXCLUSIVE LICENSING AGREEMENT

 

This Non-Exclusive Licensing Agreement (hereinafter called "Licensing
Agreement"), is made and entered into as of the 30th day of September, 2019 (the
"Effective Date"), by and between CybEye Image, Inc. (“Licensor”) and China VTV
Limited, a Nevada corporation ("Licensee”). Each of the Licensor and Licensee is
sometimes referred to herein as a "Party" and collectively as the "Parties."

 

RECITALS

 

WHEREAS, the Parties shall enter into a Strategic Development Agreement on the
Effective Date (the “Development Agreement”), whereby Licensee intends to have
Licensor develop and provide technical support and maintenance to Licensee’s
online streaming media platform (the “OTT Platform”), and incorporate the
blockchain technologies to Licensor’s OTT Platform;

 

WHEREAS, Licensor is the owner of the Subject Technology as defined below;

 

WHEREAS, Licensor is willing to grant a non-exclusive license to the Subject
Technology to Licensee on the terms set forth herein; and

 

WHEREAS, Licensee desires to obtain the said non-exclusive license to the
Subject Technology.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties hereto expressly
agree as follows:

 

1. DEFINITIONS AS USED HEREIN

 

1.1 "Licensed Product(s)" shall mean all products that incorporate, utilize, or
are made with the use of the Subject Technology, including the OTT Platform and
related applications.

 

1.2 "Subject Technology" shall mean all intellectual property and proprietary
information, including, without limitation, any patents, trademarks, and
know-how, which the Licensor owns, used to carry out the purposes and goals of
the Development Agreement. Subject to the terms and conditions in this Licensing
Agreement, Licensee and its affiliates shall have the right to use and develop
all Subject Technology. Subject Technology shall also mean any improvements or
modifications made to any Subject Technology. Subject Technology includes a list
of Licensor’s patents and trademarks set forth in Schedule A as attached herein.

 

1.3 "Territory" shall be worldwide.

 



 1 | Page

  



 

2. GRANT OF LICENSE

 

2.1 Licensor hereby grants to Licensee a fully paid perpetual non-exclusive
right and license to the Subject Technology to make, develop, and use the OTT
Platform and related applications in the Territory, regardless of whether the
Licensees have a valid and enforceable patent in any part of the Territory. The
Licensor shall not grant any exclusive license to the Subject Technology to any
third-party.

 

2.2 Licensor hereby grants to Licensee a fully paid perpetual license to use any
and all improvements to the Subject Technology, as well as any modifications
thereto, developed during the term of the Development Agreement for the purposes
of carrying out the Development Agreement, regardless of which Party or Parties
create, design, develop, or complete the Subject Technology. Licensor may grant
non-exclusive licenses to the Subject Technology to third-parties without
compensation to Licensee.

 

2.3 Licensor shall at all times retain the right to grant non-exclusive licenses
and other rights to the Subject Technology to third parties, whether such be
commercial entities, academic institutions or other persons.

 

2.4 Reserved.

 

3. PAYMENTS AND REPORTS

 

The license and other rights granted pursuant to this Licensing Agreement by
Licensor to Licensee shall also be royalty-free and deemed fully paid in
consideration for the Parties entering into and consummating the transactions
contemplated by the Development Agreement.

 

4. RESERVED

 

5. SUBLICENSES

 

All sublicenses granted by Licensee of its rights hereunder shall be subject to
the terms of this Licensing Agreement. Licensee shall obtain prior written
approval from Licensors, which shall not be unreasonably withheld, prior to
entering into any sublicensing agreement. Licensee shall be responsible for its
sublicensees and shall not grant any rights that are inconsistent with the
rights granted to and obligations of Licensee hereunder. Each sublicense
agreement granted by Licensee shall include an audit right by Licensors of the
same scope as provided in Paragraph 5 hereof with respect to Licensee. No such
sublicense agreement shall contain any provision that would cause it to extend
beyond the term of this Licensing Agreement. Licensee shall give Licensors
prompt notification of the identification and address of each sublicensee with
whom it concludes a sublicense agreement, and shall supply Licensors with a copy
of each such sublicense agreement.

 



 2 | Page

  



 

6. PATENTS AND INFRINGEMENT

 

6.1 Pursuant to this Licensing Agreement, Licensor grants Licensee the right to
further develop the licensed patents and trademarks as set forth in Schedule A.

 

6.2 At all times, unless modified by all of the parties hereto, Licensor agrees
to pay all costs incident to the patents for the Subject Technology and like
protection in all jurisdictions where the patents are filed, including all costs
incurred for filing, prosecution, issuance and maintenance fees, as well as any
costs incurred in filling continuations, continuations-in-part, divisions or
related applications, and any re-examination or reissue proceedings.

 

Licensor agrees to keep Licensee fully informed, at Licensors' expense, of
prosecutions and maintenance pursuant to paragraph 6.2, including submitting to
Licensee copies of all official actions and responses thereto; provided that,
however, Licensee shall be responsible for any of its expenses including
attorney's fees that Licensee incurs in reviewing and commenting on the
information it received from the Licensors. Licensors shall consult Licensee
regarding any abandonment of the prosecution or maintenance of the patents for
the Subject Technology and shall abstain from abandoning any prosecution or
maintenance of such patents without Licensee’s written consent.

 

6.3 In the event that Licensee decides to prosecute a patent application for any
new technology developed from the Subject Technology in any jurisdiction,
Licensee shall timely notify Licensor the status of such applications. If
Licensee fails to notify Licensor in sufficient time, such failure shall not be
considered a default event of this Licensing Agreement.

 

Licensor agrees to reasonably cooperate with Licensee to whatever extent is
reasonably necessary to procure patent protection and prosecution of any
technology newly developed from the Subject Technology.

 

6.4 Each Party shall promptly inform the other of any suspected infringement of
any claims with respect to the patents for Subject Technology, as well as the
misuse, misappropriation, theft, or breach of confidence of other proprietary
rights in the Subject Technology by a third party. With respect to such
activities as are suspected, Licensee shall have the right, but not the
obligation, to institute an action for infringement, misuse, misappropriation,
theft, or breach of confidence of the proprietary rights against such third
party. If Licensee fails to bring such an action or proceeding within a period
of one (1) month after receiving notice or otherwise having knowledge of such
infringement, then Licensor shall have the right, but not the obligation, to
prosecute at its own expense any such claim. Should either Licensor or Licensee
commence suit under the provisions of this Paragraph 6.4 and thereafter elect to
abandon the same, it shall give timely notice to the other Party who may, if it
so desires, continue prosecution of such action or proceeding. All recoveries,
whether by judgment, award, decree, or settlement from infringement or misuse of
Subject Technology, shall be apportioned as follows: the Party bringing the
action or proceeding shall first recover an amount equal to two (2) times the
costs and expenses incurred by such Party directly related to the prosecution of
such action or proceeding and the remainder shall be divided equally between
Licensee and both of Licensors.

 

6.5 Neither Licensor nor Licensee shall settle any action covered by Paragraph
6.4 without first obtaining the consent of the other Party, where consent will
not be unreasonably withheld.

 



 3 | Page

  



 

7. TERM AND TERMINATION

 

7.1 Subject to the terms and conditions set forth in this Licensing Agreement,
the Licensee has a fully paid perpetual license to the Subject Technology, any
and all improvements to the Subject Technology, as well as any and all
modifications to the Subject Technology developed during the term of the
Development Agreement, regardless of when the Development Agreement is
terminated or expires.

 

7.2 In the event of default or failure by any Party to perform any of the terms,
covenants, or provisions of this Licensing Agreement, the breaching Party shall
have sixty (60) days after the giving of written notice of such default by the
non-breaching Party to correct such default. If such default is not corrected
within the said sixty (60) day period, the non-breaching Party shall have the
right, at its option, to rescind or terminate this Licensing Agreement.

 

7.3 In the event that the Parties terminate and rescind the Development
Agreement or the Development Agreement expires, Licensee may continue using
Subject Technology already used by the Licensee prior to the termination or
expiration of the Development Agreement, otherwise in compliance with the terms
of this Licensing Agreement.

 

7.4 Reserved.

 

8. ASSIGNABILITY

 

This Licensing Agreement shall be binding upon and shall inure to the benefit of
Licensor and its assigns and successors in interest, and shall be binding upon
and shall inure to the benefit of Licensee and the successor to all or
substantially all of its assets or business to which this Licensing Agreement
relates, but shall not otherwise be assignable or assigned by Licensee without
prior written approval by Licensor being first obtained, which approval shall
not be unreasonably withheld.

 

9. GOVERNMENTAL COMPLIANCE

 

During the term of this Licensing Agreement and as long as the Licensee operates
the OTT Platform and the related applications, Licensee shall at all times
comply with all laws that may control or govern the activities of the Licensee
or any other activity undertaken pursuant to the Development Agreement.

 

10. GOVERNING LAW

 

This Licensing Agreement shall be deemed to be subject to, and have been made
under, and shall be construed and interpreted in accordance with the laws of the
State of New York and the United States Federal Laws. This Licensing Agreement
is expressly acknowledged to be subject to all federal laws, including but not
limited to the Export Administration Act of the United States of America. No
conflict-of-laws rule or law that might refer such construction and
interpretation to the laws of another state, republic, or country shall be
considered.

 



 4 | Page

  



 

11. ADDRESSEES

 

Any notice or other communication pursuant to this Licensing Agreement shall be
sufficiently made or given on the date of mailing, if sent to such Party, by
first-class mail, postage prepaid, addressed to it at its address below or as it
shall designate by written notice given to the other Party:

 

In the case of Licensor with a copy to:

 

CybEye Image, Inc.

21515 Hawthorne Blvd., Ste. 690

Torrance, CA 90503

Attention: Bing Liu

Email: 

Telephone: 

 

In the case of Licensee with a copy to:

 

China VTV Limited

393 Jaffe Road, Suite 17A

Wan Chai, Hong Kong

Attention: Tijin Song

Email:

Telephone:

 



 5 | Page

  



 

12. ADDITIONAL PROVISIONS

 

12.1 Licensee agrees to maintain the Subject Technology in confidence, and to
use the same only in accordance with this Licensing Agreement. Such obligation
of confidentiality shall not apply to information in which Licensee can
demonstrate: (i) was in the public domain at the time of disclosure; (ii) has
come into the public domain after disclosure through no fault of Licensee; (iii)
was known to Licensee prior to disclosure thereof by Licensor; (iv) was lawfully
disclosed to Licensee by a third party not under an obligation of confidence to
Licensor with respect thereto; (v) was independently developed by Licensee
without use of the Subject Technology; or (vi) which Licensee shall be compelled
to disclose by law or legal process. The foregoing obligation of confidentiality
shall survive termination of this Licensing Agreement.

 

12.2 Each Party shall notify the other of any claim, lawsuit, or other
proceeding related to the Subject Technology.

 

12.3 The Parties hereby acknowledge and agree that each is independent from the
other and that neither Party shall be considered to be the agent,
representative, master, or servant of the other Party for any purpose
whatsoever, and that neither Party has any authority to enter into a contract,
to assume any obligation, or to give warranties or representations on behalf of
the other Party. Nothing in this relationship shall be construed to create a
relationship of joint venture, partnership, fiduciary or other similar
relationship between the Parties.

 

12.3 The Parties covenant and agree that if a Party fails or neglects for any
reason to take advantage of any of the terms provided for the termination of
this Licensing Agreement, or if a Party, having the right to declare this
Licensing Agreement terminated, shall fail to do so, any such failure or neglect
by such Party shall not be a waiver or be deemed or be construed to be a waiver
of any cause for the termination of this Licensing Agreement subsequently
arising, or as a waiver of any of the terms, covenants, or conditions of this
Licensing Agreement or of the performance thereof. None of the terms, covenants,
and conditions of this Licensing Agreement may be waived by a Party except by
its written consent.

 

13.6 All Parties hereby agree that neither Party intends to violate any public
policy, statutory or common law, rule, regulation, treaty, or decision of any
government agency or executive body thereof of any country or community or
association of countries. If any word, sentence, paragraph or clause or
combination thereof of this Licensing Agreement is found, in a final unappealed
order by a court or executive body with judicial powers having jurisdiction over
this Licensing Agreement or any of its Parties hereto, to be in violation of any
such provision in any country or community or association of countries, such
words, sentences, paragraphs or clauses or combination shall be inoperative in
such country or community or association of countries, and the remainder of this
Licensing Agreement shall remain binding upon the Parties hereto.

 

13.7 No liability hereunder shall result to a Party by reason of delay in
performance caused by force majeure, which are circumstances beyond the
reasonable control of the Party, including, without limitation, acts of God,
fire, flood, war, civil unrest, labor unrest, or shortage of or inability to
obtain material as equipment.

 

13.8 The terms and conditions herein constitute the entire agreement between the
Parties and shall supersede all previous agreements, either oral or written,
between the Parties hereto with respect to the subject matter hereof. No
agreement of understanding bearing on this Licensing Agreement shall be binding
upon either Party hereto unless it shall be in writing and signed by the duly
authorized officer or representative of each of the Parties and shall expressly
refer to this Licensing Agreement.

 

[Signatures on following page.]

 



 6 | Page

  



 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Licensing Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Effective Date.

 

LICENSEE:

 

CHINA VTV LIMITED

 

By: _________________________

Name: Tijin Song

Title: Chairman of the Board, Chief Executive Officer, and President

Date: ________________________

 

LICENSOR:

 

CYBEYE IMAGE, INC.

 

By: _________________________

Name: Bing Liu

Title: Chief Executive Officer

Date: ________________________       

 



 7 | Page

  



  

SCHEDULE A

 

UNITED STATES PATENTS AND TRADEMARKS

 

 

 

 

 

 

 



 8 | Page



 